UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2014 Date of Reporting Period: 12/31/2013 Item 1. Schedule of Investments. NICHOLAS EQUITY INCOME FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF December 31, 2013 SHARES OR PRINCIPAL AMOUNT VALUE COMMON STOCKS 94.03% Consumer Discretionary - Durables & Apparel 5.36% 200,000 Leggett & Platt, Incorporated $ 205,000 Mattel, Inc. 9,753,900 117,500 Tupperware Brands Corporation 11,107,275 27,049,175 Consumer Discretionary - Media 8.27% 344,080 Cinemark Holdings, Inc. 11,468,186 435,000 Gannett Co., Inc. 12,867,300 230,000 Thomson Reuters Corporation 8,698,600 125,000 Time Warner Inc. 8,715,000 41,749,086 Consumer Discretionary - Retailing 2.57% 205,000 Target Corporation 12,970,350 Consumer Discretionary - Services 5.61% 127,500 DineEquity, Inc. 10,652,625 92,500 McDonald's Corporation 8,975,275 236,000 Six Flags Entertainment Corporation 8,689,520 28,317,420 Consumer Staples - Food & Staples Retailing 2.79% 245,000 Walgreen Co. 14,072,800 Consumer Staples - Food, Beverage & Tobacco 6.03% 267,300 B&G Foods, Inc. 9,064,143 90,000 Kraft Foods Group, Inc. 4,852,800 112,500 Lorillard, Inc. 5,701,500 124,500 Philip Morris International Inc. 10,847,685 30,466,128 Consumer Staples - Household & Personal Products 1.83% 67,100 Nu Skin Enterprises, Inc. - Class A 9,274,562 Energy 10.56% 120,000 Crosstex Energy, L.P. 3,312,000 330,609 Dorchester Minerals, L.P. 8,589,222 347,500 Kinder Morgan, Inc. 12,510,000 280,000 PAA Natural Gas Storage, L.P. 6,440,000 50,000 Plains All American Pipeline, L.P. 2,588,500 297,500 Williams Companies, Inc. (The) 11,474,575 165,000 Williams Partners L.P. 8,391,900 53,306,197 Financials - Banks 3.24% 282,500 FirstMerit Corporation 6,279,975 130,000 PNC Financial Services Group, Inc. (The) 10,085,400 16,365,375 Financials - Insurance 3.88% 550,000 Old Republic International Corporation 9,498,500 225,000 Willis Group Holdings PLC 10,082,250 19,580,750 Page 1 Financials - Real Estate 5.70% 127,000 Digital Realty Trust, Inc. 6,238,240 85,000 Mid-America Apartment Communities, Inc. 5,162,900 55,300 Monmouth Real Estate Investment Corporation - Class A 502,677 155,000 Plum Creek Timber Company, Inc. 7,209,050 370,000 Summit Hotel Properties, Inc. 3,330,000 103,800 W.P. Carey Inc. 6,368,130 28,810,997 Health Care - Equipment & Services 3.81% 215,000 Cardinal Health, Inc. 14,364,150 79,038 Computer Programs and Systems, Inc. 4,885,339 19,249,489 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 3.75% 95,000 Novartis AG 7,636,100 370,000 Pfizer Inc. 11,333,100 18,969,200 Industrials - Capital Goods 6.38% 335,741 Douglas Dynamics, Inc. 5,647,164 87,500 Emerson Electric Co. 6,140,750 56,300 National Presto Industries, Inc. 4,532,150 82,500 Snap-on Incorporated 9,035,400 85,000 Stanley Black & Decker, Inc. 6,858,650 32,214,114 Industrials - Commercial & Professional Services 9.08% 146,770 Healthcare Services Group, Inc. 4,163,865 440,300 KAR Auction Services, Inc. 13,010,865 300,000 Nielsen Holdings N.V. 13,767,000 180,000 Republic Services, Inc. 5,976,000 347,300 West Corporation 8,929,083 45,846,813 Industrials - Transportation 1.75% 120,000 Ryder System, Inc. 8,853,600 Information Technology - Semiconductors & Semiconductor Equipment 1.82% 205,000 Microchip Technology Incorporated 9,173,750 Information Technology - Software & Services 5.78% 48,066 Computer Services, Inc. 1,595,791 355,000 Microsoft Corporation 13,287,650 130,000 Paychex, Inc. 5,918,900 355,000 Symantec Corporation 8,370,900 29,173,241 Materials 1.97% 169,163 Greif, Inc. - Class B 9,941,709 Telecommunication Services 3.85% 240,000 AT&T Inc. 8,438,400 345,000 CenturyLink, Inc. 10,988,250 19,426,650 TOTAL COMMON STOCKS (cost $376,154,899) 474,811,406 SHORT -TERM INVESTMENTS 5.73% Commercial Paper - 5.65% $ NorthWestern Corporation 01/02/14, 0.27% 1,300,000 1,025,000 Consolidated Edison, Inc. 01/03/14, 0.18% 1,024,995 Page 2 $ Vectren Utility Holdings, Inc. 01/03/14, 0.21% 1,824,989 1,400,000 Comcast Corporation 01/06/14, 0.23% 1,399,964 1,000,000 Consolidated Edison, Inc. 01/07/14, 0.18% 999,975 1,000,000 Bacardi Corporation 01/08/14, 0.25% 999,958 2,000,000 Bacardi U.S.A., Inc. 01/08/14, 0.25% 1,999,917 1,162,000 Nissan Motor Acceptance Corporation 01/08/14, 0.30% 1,161,942 1,000,000 Bemis Company, Inc. 01/10/14 0.23% 999,949 2,000,000 B.A.T. International Finance p.l.c. 01/13/14, 0.23% 1,999,859 2,125,000 Clorox Company (The) 01/13/14, 0.21% 2,124,864 2,000,000 Harley-Davidson Financial Services, Inc. 01/22/14, 0.17% 1,999,811 1,475,000 Clorox Company (The) 01/23/14, 0.21% 1,474,819 2,675,000 B.A.T. International Finance p.l.c. 01/24/14, 0.25% 2,674,591 2,000,000 B.A.T. International Finance p.l.c. 01/24/14, 0.25% 1,999,695 1,275,000 Harley-Davidson Financial Services, Inc. 01/27/14, 0.18% 1,274,841 925,000 Hitachi America Capital, Ltd. 01/27/14, 0.30% 924,807 1,350,000 Nissan Motor Acceptance Corporation 02/12/14, 0.30% 1,349,539 1,000,000 Westpac Securities NZ Limited 03/12/14, 0.17% 999,674 28,534,189 Variable Rate Security - 0.08% 375,062 Fidelity Institutional Money Market Fund - Class I 375,062 TOTAL SHORT-TERM INVESTMENTS (cost $28,909,251) 28,909,251 TOTAL INVESTMENTS (cost $405,064,150) - 99.76% 503,720,657 OTHER ASSETS, NET OF LIABILITIES - 0.24% 1,222,110 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $504,942,767 - % Of net assets. As of December 31, 2013, investment cost for federal tax purposes was $405,028,669 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (2,925,525 ) Net unrealized appreciation $98,691,988 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Page 3 Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2013 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Variable Rate Security 375,062 Level 2 - Commercial Paper 28,534,189 Level 3 - None Total $503,720,657 (1) See Schedule above for further detail by industry Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Equity Income Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/06/2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/06/2014 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/06/2014
